Citation Nr: 0426829	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  04-00 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's post-traumatic stress disorder for 
the period between February 1, 2001, and April 2, 2001.  

3.  Entitlement to a disability evaluation in excess of 70 
percent for the veteran's post-traumatic stress disorder for 
the period between July 1, 2001, and October 13, 2001.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's post-traumatic stress disorder for 
the period between December 1, 2001, and December 9, 2002.  

5.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's post-traumatic stress disorder for 
the period between March 1, 2003, and September 10, 2003.  

6.  Entitlement to a disability evaluation in excess of 30 
percent for the veteran's post-traumatic stress disorder for 
the period between September 11, 2003, and November 27, 2003.  

7.  Entitlement to a disability evaluation in excess of 50 
percent evaluation for the veteran's PTSD for the period on 
and after November 28, 2003. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1969 to August 
1971 and from February 1973 to February 1974.  
 
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Columbia, South Carolina, Regional Office which, in pertinent 
part, granted service connection for post-traumatic stress 
disorder (PTSD); assigned a temporary 100 percent evaluation 
for that disability 


under the provisions of 38 C.F.R. § 4.29 for the period 
between November 18, 2000, and January 31, 2001; assigned a 
10 percent schedular evaluation for that disability for the 
period between February 1, 2001, and May 14, 2001; assigned a 
temporary 100 percent evaluation for that disability under 
the provisions of 38 C.F.R. § 4.29 for the period between May 
15, 2001, and June 30, 2001; assigned a 70 percent schedular 
disability for that disability between July 1, 2001, and 
October 13, 2001; assigned a temporary 100 percent evaluation 
for that disability under the provisions of 38 C.F.R. § 4.29 
for the period between October 14, 2001, and November 30, 
2001; and assigned a 10 percent schedular evaluation for that 
disability for the period on and after December 1, 2001.  In 
November 2002, the veteran submitted a notice of disagreement 
with the evaluations assigned for his PTSD.  

In March 2003, the Nashville, Tennessee, Regional Office (RO) 
assigned: a temporary 100 percent evaluation for the 
veteran's PTSD under the provisions of 38 C.F.R. § 4.29 for 
the period between April 3, 2001, and May 14, 2001; a 
temporary 100 percent evaluation for that disability under 
the provisions of 38 C.F.R. § 4.29 for the period between 
December 10, 2002, and February 28, 2003; and a 10 percent 
schedular evaluation for that disability for the period on 
and after March 1, 2003.  Additionally, the RO denied service 
connection for Hepatitis C and a compensable evaluation for 
the veteran's left foot plantar wart.  In April 2003, the 
veteran submitted a notice of disagreement with both the 
denial of service connection for Hepatitis C and a 
compensable evaluation for his left foot plantar wart and the 
evaluations assigned for his PTSD.  In December 2003, the 
veteran withdrew his "notice of disagreement with [the] 
evaluation of [his] PTSD based on [a period of] 
hospitalization over 21 days and [the] evaluation of" his 
left foot plantar wart.  

In December 2003, the RO issued a statement of the case (SOC) 
to the veteran and his accredited representative which 
addressed solely the issue of service connection for 
Hepatitis C.  In December 2003, the veteran submitted an 
Appeal to the Board (VA Form 9) with the denial of service 
connection for Hepatitis C.  In January 2004, the RO granted 
a 30 percent evaluation for the veteran's PTSD for the period 


between September 11, 2003, and November 27, 2003 and a 50 
percent evaluation for that disability for the period on and 
after November 28, 2003.  In March 2004, the veteran was 
afforded a video hearing before the undersigned Veterans Law 
Judge.  The veteran has been represented throughout this 
appeal by the Disabled American Veterans.  

For the reasons and bases discussed below, service connection 
for Hepatitis C is DENIED.  

The issues of the veteran's entitlement to a disability 
evaluation in excess of 10 percent for his PTSD for the 
period between February 1, 2001, and April 2, 2001; a 
disability evaluation in excess of 70 percent for his PTSD 
for the period between July 1, 2001, and October 13, 2001; a 
disability evaluation in excess of 10 percent for his PTSD 
for the periods between December 1, 2001, and December 9, 
2002 and between March 1, 2003, and September 10, 2003; a 
disability evaluation in excess of 30 percent for his PTSD 
for the period between September 11, 2003, and November 27, 
2003; and a disability evaluation in excess of 50 percent 
evaluation for his PTSD for the period on and after November 
28, 2003 are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


FINDING OF FACT

Hepatitis C was not shown during active service or for many 
years after service separation.  The veteran's Hepatitis C 
has not been found to have originated during active service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Hepatitis C

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  

The veteran's service medical records make no reference to 
Hepatitis C.  The documentation does reflect repeated 
treatment for gonorrhea.  The veteran's service personnel 
records show that he served in the Republic of Vietnam.  

VA clinical documentation dated in May 1995 indicates that 
the veteran was admitted into a substance abuse treatment 
program.  He reported a history of heroin use during his 
first tour in the Republic of Vietnam and subsequent crack 
cocaine use.  

A January 2001 VA treatment record states that the veteran 
exhibited no signs or symptoms of hepatitis.  A May 2001 VA 
treatment record notes that the veteran exhibited Hepatitis C 
antibodies and was diagnosed with Hepatitis C.  A June 2001 
VA treatment record conveys that the veteran presented a 
history of "homemade tattoos" on his left arm of 7 years' 
duration and unprotected sexual activity.  He denied any 
prior blood transfusions or intervenous drug use.  

In an undated written statement received in November 2002, 
the veteran advanced that his Hepatitis C was etiologically 
related to his inservice duties which included picking up 
dismembered body parts; loading body bags; and helping "dust 
off" wounded fellow servicemen.  A February 2003 VA 
treatment record states that the veteran reported having been 
initially diagnosed with Hepatitis C in May 2000. 

At an October 2003 VA examination for compensation purposes, 
the veteran was reported to have several Hepatitis C risk 
factors including heroin use, cocaine use, unprotected sexual 
activity, a history of sexually transmitted diseases, and 
tattoos.  The VA examiner noted that he had reviewed the 
veteran's claim files prior to the examination.  The 
physician commented that:

It is most likely that his hepatitis 
infection occurred after his active duty.  
He was released from service in 1974.  He 
still has very normal liver function 
tests and is doing clinically well.  I do 
not believe that he has a 30-year history 
of a Hepatitis C infection.  I believe it 
is more likely, although impossible to 
prove, that his hepatitis infection 
occurred after he was discharged from the 
military.  ...  In summary, I believe that 
his hepatitis infection occurred after 
his active duty.  

At the March 2004 video hearing before the undersigned 
Veterans Law Judge, the veteran testified that: he served in 
the Republic of Vietnam; was initially diagnosed with 
Hepatitis C in May 2000; and manifested Hepatitis C as the 
result of either his multiple inservice episodes of gonorrhea 
and/or his military duties which included picking up wounded 
and dead individuals.  He acknowledged that he had tattoos 
"for a couple of years" and no doctor had established an 
etiological relationship between his Hepatitis C and his 
periods of active service.  The veteran denied using 
intervenous drugs while in the Republic of Vietnam.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran asserts that service connection is warranted for 
Hepatitis C as that disorder was incurred either as a result 
of his inservice exposure to wounded and dead individuals 
and/or his multiple inservice 


episodes of a sexually transmitted disease.  The report of 
the October 2003 VA examination for compensation purposes 
establishes that the veteran had multiple post-service 
Hepatitis C risk factors.  Based upon the veteran's current 
minimal Hepatitis C symptoms, the VA examiner expressly 
concluded that the veteran's Hepatitis C most likely 
originated after his periods of active service.  

The record contains no competent medical evidence 
establishing a relationship between the onset of the 
veteran's Hepatitis C and his periods of active service.  The 
veteran acknowledges that no doctor has related his Hepatitis 
C to active service.  Indeed, the veteran's claim is 
supported solely by his own testimony and statements.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a lay witness is generally not capable of 
offering evidence involving medical knowledge such as the 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Given the VA physician's 
findings and in the absence of any evidence establishing an 
etiological relationship between the veteran's Hepatitis C 
and his periods of active service, the Board concludes that 
service connection is not warranted.  

Veterans Claims Assistance Act

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, the initial RO decision was were made after November 
19, 2000, the date of the enactment of the VCAA.  

In October 20023, the veteran was provided with a VCAA notice 
which informed him of the evidence needed to support his 
claim; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  He was informed of 
the evidence necessary to establish entitlement to service 
connection for hepatitis C, what information or evidence VA 
would obtain for him, what information or evidence VA needed 
from him and what he could do to help with his claim, when 
and where he should send information and evidence, what has 
been done to help him with the claim, and who he could call 
if he needed assistance.  

All the VCAA requires is that the duty to notify is satisfied 
and claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); See also 38 C.F.R. § 20.1102 
(2003).  

In reviewing the issue of the veteran's entitlement to 
service connection for a hepatitis C, the Board observes that 
the VA has secured or attempted to secure all relevant 
documentation to the extent possible.  There remains no issue 
as to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003).  The veteran has been a VA 
examination for compensation purposes.  The examination 
report is of record.  In March 2004, the veteran was afforded 
a video hearing before a member of the Board.  The hearing 
transcript is of record.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to the VA notice.  The veteran 
did not indicate that he had additional evidence in his 
possession when asked the question directly at his video 
hearing before the Board.  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

Service connection for Hepatitis C is denied.  


REMAND

The veteran has submitted a timely notice of disagreement 
with the schedular evaluations assigned for his PTSD.  The RO 
has not issued a SOC or a supplement 


statement of the case (SSOC) which addresses these issues.  
The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  Accordingly, this case is REMANDED for the 
following action:

The RO should issue a SOC to the veteran 
and his accredited representative which 
addresses the issues of the veteran's 
entitlement to an evaluation in excess of 
10 percent for his PTSD for the period 
between February 1, 2001, and April 2, 
2001; an evaluation in excess of 70 
percent for his PTSD for the period 
between July 1, 2001, and October 13, 
2001; evaluations in excess of 10 percent 
for his PTSD for the periods between 
December 1, 2001, and December 9, 2002 
and between March 1, 2003, and September 
10, 2003; an evaluation in excess of 30 
percent for his PTSD for the period 
between September 11, 2003, and November 
27, 2003; and an evaluation in excess of 
50 percent evaluation for his PTSD for 
the period on and after November 28, 
2003.  The veteran and his accredited 
representative should be given the 
opportunity to respond to the SOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. 


L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



